DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s filing on 10/13/2020. Claims 1–20 are pending and are examined below.

Claim Rejections—35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10–12 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 

As to claim 10, the limitation “a plurality of vehicle configurations that are achieved from the initial vehicle configuration” is indefinite. Namely, it is unclear if the candidate vehicle configurations have already been achieved prior to performing the steps of claim 10, or if the plurality of candidate vehicle configurations are achievable from the initial vehicle configuration. Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure.
	Examiner notes that claim 13 recites “a plurality of vehicle configurations that may be achieved from the initial vehicle configuration.” Examiner suggests amending claim 10 to follow the language of claim 13 as to overcome the 112(b) rejection.
Claims 11 and 12 are rejected for at least their dependency on claim 10.
Appropriate correction is required. 

Claim Rejections—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of determining an optimal vehicle configuration without significantly more. 
	Independent claims 1 and 14 recite:
“receiving … first locations,”
“receiving … second locations,”
“determining locations of connected vehicle and non-connected vehicles,”
“determining an optimal vehicle configuration,”
“determining driving maneuvers to be performed,” and
“transmitting the determined driving maneuvers.”
	The broadest reasonable interpretation of these claims can be performed in the human mind but for the recitations of insignificant extra-solution activity—i.e., receiving locations and transmitting driving maneuvers. But for the insignificant extra-solution activity, the limitations of determining locations, determining an optimal vehicle configuration, and determining driving maneuvers to be performed are all drawn to a form of observation, evaluation, or judgment, which the courts have held to be abstract ideas. If the claim limitations of a claim under its broadest reasonable interpretation can be performed in a human mind—that is, the claim limitations recite a mental process—then the claim is an abstract idea. 
	The judicial exception is not integrated into a practical application. The claims recite generic computing components—i.e., a controller—that are recited at such a high level of generality that they cannot be considered more than mere instructions to apply the judicial exception using generic computing components.
	Likewise, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components does not constitute an inventive concept. 
	Claims 2–13 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to additional mental steps, i.e.: 
solving an optimization problem, 
selecting a plurality of candidate vehicle configurations, 
simulating performance of candidate vehicle configurations, 
determining one or more performance metrics, 
determining a vehicle configuration based on simulation results, 
determining one or more costs associated with achieving candidate vehicle configurations, 
determining a vehicle configuration as the optimal vehicle configuration, 
determining whether the costs associated with achieving each of the candidate vehicle configurations is above a predetermined feasibility threshold, 
comparing candidate vehicle configurations to known vehicle configurations,
estimating performance metrics, and 
determining a vehicle configuration based on the estimated performance metrics;
or insignificant pre-solution activity (e.g., gathering data)—i.e., obtaining simulation results. Claims 15–20 depend on claim 14 and are rejected for at least the same reasons as claims 4, 7, and 10–13 as the claims recite similar subject matter but for minor differences.
	Accordingly, claims 1–20 are rejected under 35 U.S.C. § 101.

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejection of Claims 1–5, 7–12, and 14–19
Claims 1–5, 7–12, and 14–19 are rejected under 35 U.S.C. § 103 as being unpatentable over Nachnolkar et al. (US20210171034A1; from here on referred to as Nachnolkar) in view of Kalabic et al. (US20210375127A1; from here on referred to as Kalabic).

As to claim 1, Nachnolkar discloses a method comprising:
receiving, from connected vehicles, first locations of a first set of vehicles in an initial vehicle configuration (Vehicles participating in a platoon typically share their positions … by communicating their GPS coordinate data [i.e., the positions of the platooning vehicles are analogous to the first location of the first set of vehicles]. See at least ¶ 7. Continuing, see FIG. 4, which shows the connected vehicles 10, 20, and 30 and the non-connected vehicles 410 and 420 in an initial vehicle configuration);
receiving second locations of a second set of vehicles in the initial vehicle configuration (The logic 241 … includes …logic … to determine … a position of the one or more extra-platoon traffic vehicles [i.e., the positions of the one or more extra-platoon traffic vehicles are analogous to second locations of a second set of vehicles]. See at least ¶ 83. Continuing, see FIG. 4, which shows the connected vehicles 10, 20, and 30 and the non-connected vehicles 410 and 420 in an initial vehicle configuration);
determining locations of connected vehicles and non-connected vehicles in the initial vehicle configuration based on the first and the second locations (Vehicles participating in a platoon typically share their positions … by communicating their GPS coordinate data [i.e., first locations of a first set of vehicles may be determined based on GPS coordinate data]. See at least ¶ 7. The logic 241 … includes …logic … to determine … a position of the one or more extra-platoon traffic vehicles [i.e., second locations of a second set of vehicles may be determined]. See at least ¶ 83, FIG. 4)
determining an optimal vehicle configuration comprising desired locations of the connected vehicles and the non-connected vehicles based on the locations of the connected vehicles and the non-connected vehicles in the initial vehicle configuration and predetermined optimization criteria (The example embodiments described herein are related … to adjust one or more operating conditions or parameters of ACC [adaptive cruise] control of the platoon to ensure that the platooning vehicles remain spaced apart by a safe distance that is adjustable based on the shared traffic condition information [i.e., an optimal vehicle configuration may be determined] …. The platooning control unit 300 … operates to communicate … the de-rated nominal platooning following distance [i.e., the de-rated nominal platooning following distance is analogous to a predetermined optimization criteria] … to an associated electronic control unit (ECU) of the platooning vehicle 20 for controlling a following distance from the platooning vehicle 20. See at least ¶ 80, FIGS. 5–7. See also ¶ 79, which shows that the de-rated nominal platooning following distance is indeed predetermined);
determining driving maneuvers to be performed by the connected vehicles to achieve the optimal vehicle configuration (The platoon control unit 300 operates to communicate the nominal platooning following distance … to the associated electronic control unit ECU of the associated platooning vehicle 20 for controlling a following distance. See at least ¶ 91, FIG. 7. See also ¶¶ 89–90); and
transmitting the determined driving maneuvers to the connected vehicles (The system of a first vehicle of the platoon may receive an automatic cruise control (ACC) command …. the system of the first vehicle may execute a platooning operation using [the received] ACC command. See at least ¶ 87, FIGS. 5–7).
Nachnolkar fails to explicitly disclose receiving, from a roadside unit, second locations of a second set of vehicles in the initial vehicle configuration
However, Kalabic teaches receiving, from a roadside unit, second locations of a second set of vehicles in the initial vehicle configuration (The state of the vehicles may include one or a combination of positions of vehicles. See at least ¶ 14. The RSU 106 may include one or more sensors to receive the traffic information [which contains the state of the vehicles, which in turn contains the position of the vehicles] from the vehicles. In one example embodiment, the RSU 106 transmits the traffic information to a traffic system 110 [i.e., the positions of a second set of vehicles (i.e., one of vehicle sets 108A, B, or C) may be received from a roadside unit]. See at least ¶ 48, FIG. 1A). 
Nachnolkar discloses receiving second locations of a second set of vehicles in an initial vehicle configuration as to determine an optimal vehicle configuration. Kalabic teaches receiving second locations of a second set of vehicles from a roadside unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nachnolkar and include the feature of receiving, from a roadside unit, second locations of a second set of vehicles in the initial vehicle configuration, as taught by Kalabic, because it is a well-known feature in the art. Roadside units have been extensively used in various vehicle management applications, such as platooning. Considering platooning as an example, it is known in the art, as shown by Kalabic, that a roadside unit can both obtain and transmit positions of both connected and unconnected vehicles. Furthermore, this feature is useful in the sense that roadside units are well-adapted to provide up-to-date information pertaining to the roadways in which they are situated. Accordingly, the incorporation of this feature enhances the management of connected vehicles in mixed traffic.

Independent claim 14 is rejected under the same rationale as claim 1 as the claims recite nearly identical subject matter but for minor differences.

As to claim 2, Nachnolkar discloses wherein the initial vehicle configuration comprises connected vehicles and non-connected vehicles (The platooning control computer system 300 … perform[s] the platoon control and management for supporting ACC between the platooning vehicles to account for non-platooning vehicle traffic. See at least ¶ 73, FIG. 4).

As to claim 3, Nachnolkar fails to explicitly disclose determining the optimal vehicle configuration by solving an optimization problem based on the first locations, the second locations, and the predetermined optimization criteria.
	However, Kalabic teaches determining the optimal vehicle configuration by solving an optimization problem based on the first locations, the second locations, and the predetermined optimization criteria (The traffic system 110 determines one or more control commands for the subset of vehicles 108A, 108B and 108C forming the state of the traffic by minimizing a multiscale normalization [i.e., solving an optimization problem] of a difference between a flow of one or more vehicles of the subset of vehicles forming the traffic and a uniform flow of the one or more vehicles. See at least ¶ 105. See also ¶ 104 and FIG. 11, which discuss and show, respectively, that the minimization of the multiscale normalization takes into account the density of controlled vehicles and uncontrolled vehicles (i.e., unconnected vehicles), and a desired traffic flow rate. Examiner notes that the positions of both the controlled and uncontrolled vehicles are needed to calculate the associated density).
	Nachnolkar discloses determining an optimal vehicle configuration comprising desired locations of connected and non-connected vehicles based on the locations of the vehicles and predetermined optimization criteria. Kalabic teaches solving an optimization problem based on the locations of the vehicles and the predetermined optimization criteria.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nachnolkar and include the feature of determining the optimal vehicle configuration by solving an optimization problem based on the first locations, the second locations, and the predetermined optimization criteria, as taught by Kalabic, because this feature is useful in the art. For instance, solving an optimization problem may be useful for efficiently computing an optimal configuration given a set of parameters. Accordingly, the incorporation of this feature enhances the management of connected vehicles in mixed traffic.

As to claims 4 and 15, Nachnolkar discloses wherein the predetermined optimization criteria comprises one or more performance metrics associated with a vehicle configuration (The platooning control unit 300 … operates to communicate … the de-rated nominal platooning following distance  … to an associated electronic control unit (ECU) of the platooning vehicle 20 for controlling a following distance from the platooning vehicle 20 [i.e., the de-rated nominal platooning following distance is analogous to a predetermined optimization criteria comprising a performance metric, wherein the performance metric is a measure of how safe the following distance is]. See at least ¶ 80, FIGS. 5–7. See also ¶ 79, which shows that the de-rated nominal platooning following distance is indeed predetermined).

As to claim 5, Nachnolkar discloses wherein at least one of the one or more performance metrics comprises traffic flow associated with a vehicle configuration (The platooning control unit 300 … operates to communicate … the de-rated nominal platooning following distance  … to an associated electronic control unit (ECU) of the platooning vehicle 20 for controlling a following distance from the platooning vehicle 20 [i.e., controlling the following distance of the platooning vehicle 20 based on a de-rated nominal platooning following distance is analogous to controlling the following distance based on the performance metric of traffic flow. For example, controlling the following distance to an optimum value enhances the traffic flow of a platoon]. See at least ¶ 80, FIGS. 5–7.). 

As to claims 7 and 16, Nachnolkar fails to explicitly disclose wherein the predetermined optimization criteria comprises one or more costs associated with achieving a vehicle configuration from the initial vehicle configuration.
	However, Kalabic teaches wherein the predetermined optimization criteria comprises one or more costs associated with achieving a vehicle configuration from the initial vehicle configuration (The multiscale norm 400 provides a function:                          
                            ∫
                            ∫
                            
                                
                                    ρ
                                
                                
                                    2
                                
                            
                             
                            
                                
                                    v
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                             
                            d
                            x
                            d
                            t
                             
                            +
                             
                            c
                             
                            (
                            ∫
                            ∫
                            
                                
                                    |
                                    
                                        
                                            (
                                            -
                                            Δ
                                            )
                                        
                                        
                                            1
                                            /
                                            2
                                        
                                    
                                    (
                                    
                                        
                                            ρ
                                        
                                        
                                            1
                                        
                                    
                                    +
                                    
                                        
                                            ρ
                                        
                                        
                                            2
                                        
                                    
                                    )
                                    |
                                
                                
                                    2
                                
                            
                             
                            d
                            x
                            d
                            t
                             
                             
                            -
                             
                            
                                
                                    ρ
                                
                                ¯
                            
                             
                            
                                
                                    T
                                
                                ¯
                            
                            )
                        
                     where                         
                            
                                
                                    ρ
                                
                                ¯
                            
                             
                        
                    and                         
                            
                                
                                    T
                                
                                ¯
                            
                        
                     are total vehicle density and time taken to achieve the uniform distribution, respectively [i.e., at least the time                          
                            
                                
                                    T
                                
                                ¯
                            
                        
                     is analogous to a cost associated with achieving a vehicle configuration from the initial vehicle configuration]. See at least ¶ 81. Curve 402 represents cost of the multiscale norm 400 that needs to be minimized to an optimal point [i.e.,                         
                            
                                
                                    T
                                
                                ¯
                            
                        
                     is a predetermined optimization criteria]. See at least ¶ 84, FIG 4A. See also ¶ 79, which discusses the motivation for minimizing the time taken for a vehicle density to achieve an optimum). 
	Nachnolkar discloses determining an optimal vehicle configuration based on at least predetermined optimization criteria. Kalabic teaches wherein the predetermined optimization criteria comprises one or more costs associated with achieving a vehicle configuration.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nachnolkar and include the feature of wherein the predetermined optimization criteria comprises one or more costs associated with achieving a vehicle configuration from the initial vehicle configuration, as taught by Kalabic, because it is a useful feature in the art. For instance, taking into account the costs of achieving a vehicle configuration may aid in identifying viable configurations that do not incur excessive costs. Accordingly, the incorporation of this feature enhances the management of connected vehicles in mixed traffic.

As to claim 8, Nachnolkar fails to explicitly disclose wherein at least one of the costs comprises a total amount of acceleration to be performed by the connected vehicles to achieve a vehicle configuration from the initial vehicle configuration.
	However, Kalabic teaches wherein at least one of the costs comprises a total amount of acceleration to be performed by the connected vehicles to achieve a vehicle configuration from the initial vehicle configuration (The processor 204 is configured to determine … a penalty on acceleration of the one or more vehicles of the subset of vehicles 108A, 108B and 108C. See at least ¶ 88). 
	Nachnolkar discloses determining an optimal vehicle configuration based on at least predetermined optimization criteria. Kalabic teaches wherein the predetermined optimization criteria comprises one or more costs associated with achieving a vehicle configuration, and wherein at least one of the costs comprises a total amount of acceleration.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nachnolkar and include the feature of wherein at least one of the costs comprises a total amount of acceleration to be performed by the connected vehicles to achieve a vehicle configuration from the initial vehicle configuration, as taught by Kalabic, because it is a useful feature in the art. For example, taking into account acceleration may aid in identifying configurations which are viable and do not need a large amount of acceleration to achieve. A large amount of acceleration may be associated with unsafe driving maneuvers and fuel inefficiency. Accordingly, the incorporation of this feature enhances the management of connected vehicles in mixed traffic.

As to claim 9, Nachnolkar fails to explicitly disclose wherein the predetermined optimization criteria comprises weighted values of one or more performance metrics associated with a vehicle configuration and one or more weighted values of costs associated with achieving the vehicle configuration from the initial vehicle configuration.
	However, Kalabic teaches wherein the predetermined optimization criteria comprises weighted values of one or more performance metrics associated with a vehicle configuration and one or more weighted values of costs associated with achieving the vehicle configuration from the initial vehicle configuration (The conventional approach suggests an objective function of the form: ∫∫ρ2 v2 2 dxdt +c∫∫(ρ1+ρ2)2 dxdt where … c is a relative weight between penalty on control and a penalty on vehicle densities ρ1 and ρ2 [i.e., c is a weight used in the optimization process]. See at least ¶ 72.  The multiscale norm 400 provides a function:                          
                            ∫
                            ∫
                            
                                
                                    ρ
                                
                                
                                    2
                                
                            
                             
                            
                                
                                    v
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                             
                            d
                            x
                            d
                            t
                             
                            +
                             
                            c
                             
                            (
                            ∫
                            ∫
                            
                                
                                    |
                                    
                                        
                                            (
                                            -
                                            Δ
                                            )
                                        
                                        
                                            1
                                            /
                                            2
                                        
                                    
                                    (
                                    
                                        
                                            ρ
                                        
                                        
                                            1
                                        
                                    
                                    +
                                    
                                        
                                            ρ
                                        
                                        
                                            2
                                        
                                    
                                    )
                                    |
                                
                                
                                    2
                                
                            
                             
                            d
                            x
                            d
                            t
                             
                             
                            -
                             
                            
                                
                                    ρ
                                
                                ¯
                            
                             
                            
                                
                                    T
                                
                                ¯
                            
                            )
                        
                     where                         
                            
                                
                                    ρ
                                
                                ¯
                            
                             
                        
                    and                         
                            
                                
                                    T
                                
                                ¯
                            
                        
                     are total vehicle density and time taken to achieve the uniform distribution, respectively [i.e., the density                        
                            
                                
                                     
                                    ρ
                                
                                ¯
                            
                             
                        
                    is analogous to a performance metric associated with a vehicle configuration, and the time                         
                            
                                
                                    T
                                
                                ¯
                            
                        
                     is analogous to a cost associated with achieving a vehicle configuration from the initial vehicle configuration. As                          
                            
                                
                                    ρ
                                
                                ¯
                            
                             
                        
                    and                         
                            
                                
                                    T
                                
                                ¯
                            
                        
                     have a functional relationship with the weight c (i.e., they are multiplied by c), they are weighted values]. See at least ¶ 81. Curve 402 represents cost of the multiscale norm 400 that needs to be minimized to an optimal point [i.e.,                         
                            
                                
                                    ρ
                                
                                ¯
                            
                             
                        
                    and                         
                            
                                
                                    T
                                
                                ¯
                            
                        
                     function as predetermined optimization criteria]. See at least ¶ 84, FIG 4A. See also ¶ 79, which discusses the motivation for minimizing the time taken for a vehicle density to achieve an optimum). 
	Nachnolkar discloses determining an optimal vehicle configuration based on at least predetermined optimization criteria. Kalabic teaches wherein the predetermined optimization criteria comprises weighted values of one or more performance metrics and one or more costs. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nachnolkar and include the feature of wherein the predetermined optimization criteria comprises weighted values of one or more performance metrics associated with a vehicle configuration and one or more weighted values of costs associated with achieving the vehicle configuration from the initial vehicle configuration, as taught by Kalabic, because it is a well-known feature in the art. Indeed, weighted values are known in the art to be part and parcel of performing optimization operations. The use of weighted values may aid in prioritizing various costs and performance metrics in an optimization operation. Accordingly, the incorporation of this feature enhances the management of connected vehicles in mixed traffic.

As to claims 10 and 17, Nachnolkar fails to explicitly disclose:
	selecting a plurality of candidate vehicle configurations that are achieved from the initial vehicle configuration;
	simulating performance of each of the candidate vehicle configurations to obtain simulation results;
	determining one or more performance metrics associated with each of the candidate vehicle configurations based on the simulation results; and
	determining a vehicle configuration from among the plurality of candidate vehicle configurations as the optimal vehicle configuration based on the simulation results.
	However, Kalabic teaches:
selecting a plurality of candidate vehicle configurations that are achieved from the initial vehicle configuration (The parameter 702 and value 704 in the table 700 are used for running one or more test simulations for controlling the traffic 100 [i.e., running a plurality of test simulations (i.e., if “more” simulations are run) is analogous to selecting a plurality of candidate vehicle configurations]. See at least ¶ 93, FIG. 8);
simulating performance of each of the candidate vehicle configurations to obtain simulation results (The parameter 702 and value 704 in the table 700 are used for running one or more test simulations for controlling the traffic 100. See at least ¶ 93, FIG. 8);
determining one or more performance metrics associated with each of the candidate vehicle configurations based on the simulation results (In the first simulation, a control input is determined according to solution of the optimization problem (4) and constraints of equation (5) which penalizes the vehicle density according to the L2 norm cost 300 [i.e., the constraints of equation (5) are analogous to one or more performance metrics]. See at least ¶ 97, FIG. 9A); and
determining a vehicle configuration from among the plurality of candidate vehicle configurations as the optimal vehicle configuration based on the simulation results (After obtaining numerical results from the simulation, densities for the uncontrolled vehicles and the controlled vehicles of the set of vehicles 108A, 108B and 108C are controlled. See at least ¶ 103, FIG 11).
	Nachnolkar discloses determining an optimal vehicle configuration comprising desired locations of connected and non-connected vehicles based on the locations of the vehicles and predetermined optimization criteria. Kalabic teaches determining an optimal vehicle configuration based on simulation results.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nachnolkar and include the features of selecting a plurality of candidate vehicle configurations that are achieved from the initial vehicle configuration; simulating performance of each of the candidate vehicle configurations to obtain simulation results; determining one or more performance metrics associated with each of the candidate vehicle configurations based on the simulation results; and determining a vehicle configuration from among the plurality of candidate vehicle configurations as the optimal vehicle configuration based on the simulation results, as taught by Kalabic, because these features are useful in the art. Simulation results may be useful in calculating the performance metrics and costs of several possible vehicle configurations in a dynamic vehicle environment. Accordingly, the incorporation of this feature enhances the management of connected vehicles in mixed traffic.

As to claim 11, Nachnolkar fails to explicitly disclose:
	determining one or more costs associated with achieving each of the candidate vehicle configurations from the initial vehicle configuration; and
	determining a vehicle configuration from among the plurality of candidate vehicle configurations as the optimal vehicle configuration based on the simulation results and the costs. 
	However, Kalabic teaches:
	determining one or more costs associated with achieving each of the candidate vehicle configurations from the initial vehicle configuration (The L2 cost penalizes distance to a uniform density of the set of vehicles 108A, 108B and 108C [i.e., the L2 cost is a cost associated with achieving a vehicle configuration from the initial vehicle configuration]. See at least ¶ 76. In the optimization 306, the L2 norm cost 300 is minimized such that the L2 norm cost 300 asymptotically decreases to an optimal point [i.e., the L2 cost is analogous to a predetermined optimization criteria]. See at least ¶ 78, FIGS. 3A, 3B); and
	determining a vehicle configuration from among the plurality of candidate vehicle configurations as the optimal vehicle configuration based on the simulation results and the costs (After obtaining numerical results from the simulation, densities for the uncontrolled vehicles and the controlled vehicles of the set of vehicles 108A, 108B and 108C are controlled. See at least ¶ 103, FIG 11).
	Nachnolkar discloses determining an optimal vehicle configuration comprising desired locations of connected and non-connected vehicles based on the locations of the vehicles and predetermined optimization criteria. Kalabic teaches determining an optimal vehicle configuration from among the plurality of candidate vehicle configurations based on simulation results and the costs.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nachnolkar and include the feature of determining one or more costs associated with achieving each of the candidate vehicle configurations from the initial vehicle configuration; and determining a vehicle configuration from among the plurality of candidate vehicle configurations as the optimal vehicle configuration based on the simulation results and the costs, as taught by Kalabic because these features are useful in the art. Simulation results may be useful in calculating the performance metrics and costs of several possible vehicle configurations in a dynamic vehicle environment. By further taking into account costs, an optimal vehicle configuration can be more accurately determined. Accordingly, the incorporation of this feature enhances the management of connected vehicles in mixed traffic.

As to claims 12 and 19, Nachnolkar fails to explicitly disclose:
	determining whether the costs associated with achieving each of the candidate vehicle configurations is above a predetermined feasibility threshold; and
	determining a vehicle configuration from among the plurality of candidate vehicle configurations in which the costs are not above the predetermined feasibility threshold based on the simulation results as the optimal vehicle configuration.
	However, Kalabic teaches:
determining whether the costs associated with achieving each of the candidate vehicle configurations is above a predetermined feasibility threshold (As shown in FIG. 3B, … curve 310 indicates final density of vehicles at the end of the optimization 306, which is not uniform [i.e., candidate vehicle configurations are determined based on a feasibility threshold associated with traffic flow uniformity. In this instance, the candidate vehicle configuration is not above the predetermined feasibility threshold because the final density is not uniform]. See at least ¶ 78, FIG. 3B. Final density of vehicles at the end of the optimization 404 is indicated by curve 408. The curve 408 indicates that final density is almost uniform, as desired [i.e., in this instance, the candidate vehicle configuration is above the feasibility threshold because the final density is almost uniform]. See at least ¶ 85, FIG. 4B); and
determining a vehicle configuration from among the plurality of candidate vehicle configurations in which the costs are not above the predetermined feasibility threshold based on the simulation results as the optimal vehicle configuration (The L2 cost penalizes distance to a uniform density of the set of vehicles 108A, 108B and 108C [i.e., the L2 cost is a cost associated with achieving a vehicle configuration from the initial vehicle configuration]. See at least ¶ 76. In the optimization 306, the L2 norm cost 300 is minimized such that the L2 norm cost 300 asymptotically decreases to an optimal point [i.e., the L2 cost is analogous to a predetermined optimization criteria]. See at least ¶ 78, FIGS. 3A, 3B).
	Nachnolkar discloses determining an optimal vehicle configuration comprising desired locations of connected and non-connected vehicles based on the locations of the vehicles and predetermined optimization criteria. Kalabic teaches determining an optimal vehicle configuration in which the costs are not above a predetermined feasibility threshold.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nachnolkar and include the feature of determining whether the costs associated with achieving each of the candidate vehicle configurations is above a predetermined feasibility threshold; and determining a vehicle configuration from among the plurality of candidate vehicle configurations in which the costs are not above the predetermined feasibility threshold based on the simulation results as the optimal vehicle configuration, as taught by Kalabic, because it is a useful feature in the art. By incorporating a predetermined feasibility threshold, unviable vehicle configurations may be pruned in a more efficient manner. Accordingly, the incorporation of this feature enhances the management of connected vehicles in mixed traffic.

Rejection of Claim 6
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Nachnolkar in view of Kalabic as applied to claim 4 above, and further in view of Pilkington (US20180188745A1; from here on referred to as Pilkington).

As to claim 6, the combination of Nachnolkar and Kalabic fails to explicitly disclose wherein at least one of the one or more performance metrics comprises fuel efficiency associated with a vehicle configuration.
	However, Pilkington teaches wherein at least one of the one or more performance metrics comprises fuel efficiency associated with a vehicle configuration (As the aggregated external conditions increase, the platooning distance is extended by increasing the predetermined minimum following distance parameter, thereby improving overall safety of the platooned vehicle pair while preserving as much fuel economy benefit of the platoon as possible. See at least ¶ 15).
	Nachnolkar discloses wherein the predetermined optimization criteria comprises one or more performance metrics associated with a vehicle configuration. Kalabic teaches receiving second locations of a second set of vehicles from a roadside unit. Pilkington teaches wherein at least one of the one or more performance metrics comprises fuel efficiency.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nachnolkar and Kalabic with the feature of wherein at least one of the one or more performance metrics comprises fuel efficiency associated with a vehicle configuration, as taught by Pilkington, because it is a useful feature in the art. By considering fuel efficiency, vehicle configurations may be selected which minimize fuel expenditures, thus expanding the range of a platoon and minimizing financial costs. Indeed, fuel efficiency is known in the art as a performance metric to be optimized during platooning operations. Accordingly, the incorporation of this feature enhances the management of connected vehicles in mixed traffic.

Rejection of Claims 13 and 20
Claims 13 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Nachnolkar in view of Kalabic as applied to claim 1 above, and further in view of Schubert et al. (US9940840B1; from here on referred to as Schubert).

As to claims 13 and 20, Nachnolkar fails to explicitly disclose selecting a plurality of candidate vehicle configurations that may be achieved from the initial vehicle configuration.
	However, Kalabic teaches selecting a plurality of candidate vehicle configurations that may be achieved from the initial vehicle configuration (The parameter 702 and value 704 in the table 700 are used for running one or more test simulations for controlling the traffic 100 [i.e., running a plurality of test simulations (i.e., if “more” simulations are run) as to determine an optimal vehicle configuration is analogous to selecting a plurality of candidate vehicle configurations]. See at least ¶ 93, FIG. 8).
	Nachnolkar discloses determining an optimal vehicle configuration comprising desired locations of connected and non-connected vehicles based on the locations of the vehicles and predetermined optimization criteria. Kalabic teaches selecting a plurality of candidate vehicle configurations that may be achieved from the initial vehicle configuration.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nachnolkar and include the feature of selecting a plurality of candidate vehicle configurations that may be achieved from the initial vehicle configuration, as taught by Kalabic, because it is a well-known feature in the art. Indeed, it is common in the art to consider multiple candidate vehicle configurations and to choose one based on predetermined criteria. Doing so ensures that an optimal vehicle configuration may be selected according to various scenarios. Accordingly, the incorporation of this feature enhances the management of connected vehicles in mixed traffic.
	The combination of Nachnolkar and Kalabic fails to explicitly disclose:
	comparing each of the candidate vehicle configurations to known vehicle configurations in a database having known performance metrics;
	estimating performance metrics for each of the candidate vehicle configurations based on a similarity of the candidate vehicle configurations to the known vehicle configurations; and
	determining a vehicle configuration from among the plurality of candidate vehicle configurations as the optimal vehicle configuration based on the estimated performance metrics.
	However, Schubert teaches:
	comparing each of the candidate vehicle configurations to known vehicle configurations in a database having known performance metrics (The central computing system may maintain a database storing data representing a list of available pod configurations, a list of available base configurations, and acceptable combinations thereof. See at least col. 6 ll. 34–60. Based on the estimated outcomes for each of multiple proposed platoons, the platoon manager 412 may then select a particular set of parameters (e.g., vehicle composition, configuration, and arrangement) for the proposed platoon that yields the most optimal estimated outcome. See at least col. 23, ll. 9–25);
estimating performance metrics for each of the candidate vehicle configurations based on a similarity of the candidate vehicle configurations to the known vehicle configurations (At stage 810, the platoon manager 412 determines an estimated outcome that would result from re-arranging the vehicles in the platoon according to the candidate re-arrangement … the estimated trip times or power consumption of one or more vehicles in the platoon may be compared between the initial arrangement and candidate re-arrangement … the candidate arrangement may be deemed preferable to the initial arrangement [i.e., performance metrics may be estimated based on a comparison (i.e., a similarity) between a known vehicle configuration and a candidate vehicle configuration]. See at least col. 27, ll. 17–39); and
determining a vehicle configuration from among the plurality of candidate vehicle configurations as the optimal vehicle configuration based on the estimated performance metrics (At stage 810, the platoon manager 412 determines an estimated outcome that would result from re-arranging the vehicles in the platoon according to the candidate re-arrangement … the estimated trip times or power consumption of one or more vehicles in the platoon may be compared between the initial arrangement and candidate re-arrangement … the candidate arrangement may be deemed preferable to the initial arrangement See at least col. 27, ll. 17–39).
	Nachnolkar discloses determining an optimal vehicle configuration comprising desired locations of connected and non-connected vehicles based on the locations of the vehicles and predetermined optimization criteria. Kalabic teaches selecting a plurality of candidate vehicle configurations that may be achieved from the initial vehicle configuration. Schubert teaches estimating performance metrics based on a similarity of the candidate vehicle configurations to known vehicle configurations in a database and subsequently determining an optimal vehicle configuration based on said estimated performance metrics.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nachnolkar and Kalabic with the features of comparing each of the candidate vehicle configurations to known vehicle configurations in a database having known performance metrics; estimating performance metrics for each of the candidate vehicle configurations based on a similarity of the candidate vehicle configurations to the known vehicle configurations; and determining a vehicle configuration from among the plurality of candidate vehicle configurations as the optimal vehicle configuration based on the estimated performance metrics, as taught by Schubert, because they are useful features in the art. The utilization of a database to determine an optimal vehicle configuration may be quicker and more computationally efficient than performing calculations in real-time. Accordingly, the incorporation of these features enhances the management of connected vehicles in mixed traffic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.C.G./
Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668